DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 4/26/2021.  Claims 46-48 have been newly added.  Claims 1-14, 17, 18, 20, 21, 23-25, 27-29, 31-35, & 37-48 are pending. 

Allowable Subject Matter
Claims 1-14, 17, 18, 20, 21, 23-25, 27-29, 31-35, & 37-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see pages 11-14 of the Remarks, filed 4/26/2021, have been fully considered and are persuasive.  Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a sensor-augmented two-dimensional barcode, comprising a layer provided on a substrate comprising a two-dimensional error-correcting barcode symbol, the bar code symbol further comprising a barcode region and an empty region, the barcode region including a plurality of modules in a static color state and the empty region having an area, the plurality of modules including a plurality of distinct subgroups of modules each associated with a respective codeword, each codeword being one of a data codeword or an error correcting codeword, wherein the area of the empty region is sized and shaped such that the empty region occupies at most two of the plurality of subgroups of the plurality of modules thereby limiting error correction for the area to error correcting 
Independent claims 31, 40, & 45 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1 and are allowable for at least the same reasons. 
Regarding independent claim 25, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a sensor-augmented two-dimensional barcode, comprising a two-dimensional error-correcting barcode symbol comprising a barcode region and an empty region, the barcode region including a plurality of modules in a static color state occupying a first area and the empty region occupying a second area, wherein the plurality of modules include a plurality of distinct subgroups of modules each associated with a respective codeword, each codeword being one of a data codeword or an error correcting codeword, and wherein the second area is sized and shaped such that the second area (i) occupies at least 24 square modules and (ii) occupies at most four respective subgroups of the plurality of subgroups thereby limiting error correction for the second area to error correcting codewords corresponding to the at most four respective subgroups, when taken in combination with the remaining claim limitations as recited in independent claim 25.
Dependent claims 2-14, 17, 18, 20-24, 27-29, 32-35, 37-39, 41-44, & 46-48 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876